Citation Nr: 0939367	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
residuals of a fractured right wrist prior to September 11, 
2008. 

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right wrist from September 11, 2008. 

4.  Entitlement to an initial compensable rating for history 
of tinea cruris/pedis, onychomychosis (claimed as jungle rot) 
prior to September 9, 2008.

5.  Entitlement to a rating in excess of 10 percent for 
history of tinea cruris/pedis, onychomychosis (claimed as 
jungle rot) from September 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service in the United States 
Air Force from March 1965 to May 1966, and in the United 
States Army from March 1968 to January 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied entitlement to service connection for PTSD, and 
granted service connection for residuals of a fractured right 
wrist and history of tinea cruris/pedis, onychomychosis.

The Veteran testified during a hearing before a Decision 
Review Officer in August 2004; a transcript of that hearing 
is of record.

In September 2007, the Board remanded this matter to the RO 
to afford due process and for other development.  Following 
its completion of the Board's requested actions, the RO 
continued the denial of the Veteran's PTSD claim (as 
reflected in an August 2009 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

The August 2009 SSOC also allowed an increased rating of 10 
percent for residuals of a fractured right wrist, effective 
September 11, 2008, and an increased rating of 10 percent for 
history of tinea cruris/pedis, onychomychosis (claimed as 
jungle rot) effective September 9, 2008.  As higher schedular 
evaluation for these disabilities is possible, the issue of 
entitlement to increased ratings remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.

4.  The Veteran is not shown to have PTSD as a result of 
events during military service.

5.  For the time period prior to September 11, 2008, the 
evidence does not show any complaints of pain or limitation 
of motion for the Veteran's residuals of the right wrist 
fracture.

6.  For the time period from September 11, 2008, the 
Veteran's residuals of the right wrist fracture were 
manifested by pain and limitation of motion. 

7.  For the time period prior to September 9, 2008, the 
Veteran's history of tinea cruris/pedis, onychomychosis 
(claimed as jungle rot), was manifested by an occasional 
itching of the feet and groin. 

8.  For the time period from September 9, 2008, the Veteran's 
history of tinea cruris/pedis, onychomychosis (claimed as 
jungle rot), was manifested by dermatophytosis constituting 
about 10 percent of the body surface. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).

2.  For the time period prior to September 11, 2008, the 
schedular criteria for a compensable initial rating for 
residuals of a right wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215 (2009).

3.  For the time period from September 11, 2008, the 
schedular criteria for a disability rating in excess of 10 
percent for residuals of a right wrist fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

4.  For the time period prior to September 9, 2008, the 
schedular criteria for a compensable initial rating for 
history of tinea cruris/pedis, onychomychosis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2009).

5.  For the time period from September 11, 2008, the 
schedular criteria for a disability rating in excess of 10 
percent for history of tinea cruris/pedis, onychomychosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
residuals of right wrist fracture, history of tinea 
cruris/pedis, onychomychosis (skin disorder), and PTSD were 
received in August 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2003 and November 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established." 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
November 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, Air Force personnel records, 
and VA treatment records pertaining to his service-connected 
disabilities and claimed PTSD have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA medical examinations in December 2003, 
January 2004, and August and September 2008 to assess the 
nature and current state of his service-connected 
disabilities and claimed PTSD.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection for PTSD

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background

Service treatment records for the Veteran's first period of 
service include a March 1966 psychiatry clinic evaluation.  
The Veteran was referred for evaluation after he expressed an 
intense disinterest and avowed hate of air police work.  He 
seemed poorly motivated to finish his Air Force career.  Upon 
evaluation, it was noted that the Veteran has a poor record 
of accomplishment prior to entering military life.  His I.Q. 
was borderline and his motivation was "nil".  It was 
suggested that the be separated from service, as any attempt 
at cross-training would "be a waste of time."  The 
diagnosis was immature personality.  He was discharged from 
service shortly thereafter.

The Veteran's DD-214 for his second period of service 
reflects that the Veteran served in the Republic of Vietnam.  
His military occupational specialty at that time was Heavy 
Truck Driver.  Among the awards he received were the Vietnam 
Defense Service Medal, and Vietnam Service Medal.  His 
highest documented rank in service was E-4.  Associated with 
the claims folder is the citation awarding the Veteran the 
Army Commendation Medal for meritorious service for the 
period from March 1969 to March 1970.

Service treatment records, including a February 1968 pre-
induction physical, a January 1970 separation physical 
examination and Report of Medical History, as well as 
periodic Army National Guard examination reports dated in 
April 1994 and December 1996, are silent for any acquired 
psychiatric disorder.  

VA outpatient treatment records have been associated with the 
claims folder.  In a June 2002 VA urgent care note, the 
Veteran complained of being extremely weepy for a couple of 
days and that he stated that he was hearing voices.  He 
stated he could hear the voices and yelling of the wounded 
men that he used to help hold down as their dressings were 
changed in the hospital.  In a June 2002 psychology note, the 
Veteran complained of the same incident in the hospital, and 
denied having distressing memories, flashbacks, or nightmares 
from his experiences in Vietnam or hospital until recently.  
The Veteran indicated he started to see severely injured 
soldiers in body casts crying and yelling for help, and 
stated that he found the images to be very distressing.  He 
reported difficulty with sleeping and relaxing, and feeling 
apprehensive and tense.  Following an examination, the 
examiner diagnosed acute onset of symptoms suggestive of 
PTSD, with no depressive symptoms.  

In a July 2002 VA progress note, the Veteran again recalled 
his experiences at the hospital during Vietnam and reported 
that over the past few weeks he had experienced intrusive 
thoughts of Vietnam and of the military hospital that were 
very bothersome and distracting.  The examiner determined 
that it was not recommended that the Veteran seek an 
evaluation for PTSD because of his substance abuse problems. 

In July 2003, the Veteran appeared in VA urgent care 
complaining of terrible flashbacks after watching a war 
movie.  In a July 2003 VA psychiatry note the Veteran 
complained of worsening alcohol problem and PTSD symptoms.  
He stated he watched a violent war movie which resulted in 
him experiencing increased nightmares and flashbacks, as well 
as hypervigilance and anxiety.  He described the flashbacks 
as relating to severely injured people during his 
hospitalization during Vietnam and seeing people get run over 
by trucks.  VA progress notes dated from July 2003 thru 
December 2003 showed occasional psychological treatment for 
episodes and substance abuse. 

In a January 2004 VA examination report, the Veteran stated 
he was raised by both of his parents, but that they had 
problems with alcohol and were, at times, physically violent 
with each other.  The Veteran denied experiencing any 
traumatic events prior to going to Vietnam.  The Veteran 
indicated that while in Vietnam, his duty was mostly support 
rather than combat, and that he drove a flat bed delivery 
truck in Saigon.  He reported that he felt that he was always 
in danger, and he witnessed some horrifying events, including 
a dead young girl and the scene of a helicopter crash.  He 
reported that there were terrorist acts in the city that he 
felt continuously anxious and under threat, and that he also 
had to make deliveries to a leper colony where he saw people 
with sores and missing fingers.  The Veteran stated that when 
he broke his wrist he was taken to the 106th Hospital in 
Tansanknut for one week and was then transferred to Yokohama 
Hospital in Japan for another week.  He recalled that while 
in these hospitals, he was asked to assist in caring for 
those who were more severely injured including soldiers in 
terrible pain, missing arms or legs, and one soldier in a 
full body cast.  The Veteran reported that after service he 
held a number of odd jobs until getting employed by the City 
of Newton as a truck driver and laborer for 20 years.  He 
related he and his wife separated and for the previous 10 
years he had raised his son as a single parent.  The Veteran 
stated he abused alcohol for most of his adult life and also 
abused marijuana.  

The Veteran complained of hypervigilance about danger, 
intrusive thoughts, nightmares of his Vietnam experiences one 
or twice a week, and difficulty with reminders of those 
events such as going to a hospital.  Following the mental 
status examination, the examiner diagnosed alcohol abuse and 
dependence and PTSD-related symptoms.  The examiner opined 
that the Veteran had made a relatively satisfactory 
adjustment prior to going  into the military despite 
witnessing domestic violence, and that after Vietnam, he had 
struggled with some symptoms of PTSD, but that they did not 
appear to be gross indications of severe behavioral control 
or of great distress.  The examiner noted that he did appear 
to have relatively chronic anxiety that may have been 
exacerbated by his military experiences but could also be 
related to his disruptive childhood experiences.

In a March 2004 PTSD stressor statement, the Veteran noted 
that he witnessed many civilians getting killed, and not by 
combat but by getting run over by vehicles on a daily basis 
in Saigon.  He stated that in late December 1969 he was 
medically evacuated to a hospital where he was asked to help 
change bandages of severely injured soldiers. 

In his August 2004 RO hearing, the Veteran stated that his 
PTSD was related to seeing people get killed or run over, and 
the time he spent hospitalized in Japan with wounded 
soldiers.  He stated that while he was not on the front 
lines, Saigon was a dangerous city, and that he lived under 
terrorism.  He reported that when he hurt his hand he was 
sent to the 106th General Hospital then Yokohama, Japan.  

In an August 2008 VA examination report, the Veteran stated 
that while in Vietnam he functioned as a truck driver, 
primarily delivering humanitarian supplies for the Red Cross 
and other organizations.  He stated that while he was never 
in direct combat, he stated that the converted hotel where he 
stayed was subject to occasional mortar attacks and that on a 
monthly basis he had to do guard duty at a local headquarters 
in Camen.  He indicated that while on duty he was never 
directly fired on, but that he was frightened on each 
occasion.  He reported seeing stressful events such as an 
accident where a young girl was under a bus, the site where a 
Vietnamese had been blown up by a bomb, a child dead beneath 
an oil truck.  He also indicated that his experience at 
Yokohama, Japan was the most severe and distressing stressor 
as he and a few other military people who were ambulatory 
were called upon to help the orderlies while changing the 
bandages on some of the severely injured soldiers.  He stated 
that he would have to hold them down while they screamed and 
cried out in pain, that he found this extremely traumatic, 
and that he felt profound guilt for having such a minimal 
injury compared to how severely they had been injured.  

On mental status examination, the Veteran was found to be 
well-developed and healthy with rate and flow of speech in 
normal limits, and no evidence of a thought disorder.  He 
denied delusions or ideas of reference.  He complained of 
episodes of severe anxiety and crying, episodes of severe 
auditory and visual flashbacks.  The examiner noted that the 
Veteran was not in combat but that he was in an urban area in 
Vietnam for nearly a year and during that time he witnessed a 
number of traumatic incidents primarily related to motor 
vehicle accidents.  He also stated that while he was on guard 
duty he feared for his life, and that while in the hospital 
in Japan he witnessed and participated in the management of 
many severely injured soldiers.  He noted that the intrusive 
flashback consisting of visual and auditory imagery from his 
time at the military hospital continued to the present.  He 
also noted hypervigilance and hyperreactivity to loud noises, 
and military dreams which were usually precipitated by 
watching a violent war movie.  The examiner diagnosed PTSD, 
delayed type, mild to moderate degree, and alcohol abuse and 
dependence.  

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.

The Veteran's service personnel records do not reflect any 
awards or decorations typically associated with combat.  The 
Board points out that the Veteran reported in an August 2008 
VA examination report that he did not serve in a combat zone.  
In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Consequently, the occurrence of the Veteran's 
claimed stressors of combat cannot be established on the 
basis of his assertions, alone.  The record must contain 
evidence that corroborates the occurrence of his alleged 
stressors.  While the record contains evidence of treatment 
with the 106th General Hospital, there are no records which 
support that the Veteran was asked to help with the care of 
other wounded soldiers. 

Furthermore, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressors 
including the civilian casualties in motor vehicle accidents 
or helicopter accident.  

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, or numbers and full names of causalities 
witnessed-to establish the occurrence of the claimed in-
service stressful event, helping at the hospitals.  The 
Veteran was informed of the insufficiencies of his submitted 
information in the August 2009 SSOC. 

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the Veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the evidence provided by the Veteran does not 
present any basis for further developing the record in this 
regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
a VA examiner in August 2008, there is no indication that at 
the time of diagnosis the examiners conducted a comprehensive 
review of the entire claims file.  As these examinations are 
based on the Veteran's reported history, they have little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims 

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2009).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2009).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
Therefore, the Veteran's service-connected residuals of a 
right wrist fracture are rated according to the analogous 
condition of limitation of motion of the wrist under 
Diagnostic Codes 5299-5215.

1.  Residuals of a Right Wrist Fracture

In this case, the Veteran was assigned an initial non-
compensable rating for residuals of a right wrist fracture 
for the time period prior to September 11, 2008, under 
Diagnostic Codes 5299-5215.  The Veteran was assigned a 10 
percent disability rating for the time from September 11, 
2008, under Diagnostic Code 5003. 

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

5214  Wrist, ankylosis of:
Major
Minor
Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation
50
40
Any other position, except favorable
40
30
Favorable in 20º to 30º dorsiflexion
30
20
Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2009)

5215  Wrist, limitation of motion of:
Majo
r
Minor
Dorsiflexion less than 15º
10
10
Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009)

Factual Background and Analysis

Effective August 12, 2003, the Veteran was granted service 
connection for residuals of a right wrist fracture based on 
service treatment records which reveal treatment and casting 
of the right wrist in January 1970 while in Vietnam.  A 
noncompensable (zero percent) rating was assigned.  The 
assignment was based on service treatment records describing 
the injury.  VA outpatient treatment records dated through 
2003 reflect no treatment for the right wrist.

In a September 2008 VA joints examination, the Veteran 
complained of stiffness and pain in the right wrist, which 
had become progressively worse and was treated with ibuprofen 
when necessary.   The examiner noted that the Veteran's right 
hand is his dominant hand, and that he had a lump on the 
dorsum lateral side with restricted range of motion, pain, 
stiffness, weakness, and no giving way, instability, episodes 
of dislocation or subluxation, locking episodes, effusion, or 
flare-ups.  Upon examination, active range of motion measured 
as follows: palmar flexion was from 0 to 75 degrees (with 
pain at 75 degrees), ulnar deviation was from 0 to 30 
degrees, and radial deviation was from 0 to 10 degrees (with 
pain at 15 degrees).  Passive range of motion measured as 
follows: palmar flexion was from 0 to 75 degrees (with pain 
at 75 degrees), ulnar deviation was from 0 to 30 degrees, and 
radial deviation was from 0 to 10 degrees (with pain at 10 
degrees).  Range of motion against strong resistance measured 
as follows: dorsiflexion was from 0 to 30 degrees (with pain 
at 0 degrees), palmar flexion was from 0 to 75 degrees (with 
pain at 75 degrees), ulnar deviation was from 0 to 25 degrees 
(with pain at 10 degrees), and radial deviation was from 0 to 
10 degrees (with pain at 0 degrees).  The examiner found 
additional limitation on repetitive use of 0 to 10 degrees on 
radial deviation, and of 0 to 20 degrees on ulnar deviation.  
The examiner diagnosed traumatic arthritis of the right wrist 
and noted significant effects on on the Veteran's general 
occupation.  The examiner noted that the Veteran noticed 
wrist pain when he was driving and the wheel of the truck 
would jerk causing him right wrist pain, and that if he 
bumped the right wrist by accident he would receive a painful 
jolt. 

Prior to September 11, 2008

Based on the evidence of record, the Board finds that for the 
time period prior to September 11, 2008, the criteria for a 
compensable rating for residuals of a right wrist fracture, 
to include arthritis, have not been met.  Aside from service 
treatment records, there is absolutely no evidence relating 
to the right wrist prior to September 11, 2009; there is no 
competent medical evidence of the range of motion of the 
right wrist dorsiflexion being less than 15 degrees or palmar 
flexion limited in line with forearm as required for a 
compensable rating.  Consequently, for the time prior to 
September 11, 2008, a compensable rating for residuals of a 
right wrist fracture is not warranted.  See 38 C.F.R. § 
4.71a, DC 5215. 

The Board has considered whether an increased rating would be 
warranted under an alternative diagnostic code.  As there is 
no evidence of limitation of motion, and the right wrist is 
considered one major joint, see 38 C.F.R. § 4.45, the 
provisions of DC 5003 do not allow for a higher, or 10 
percent rating in this case.  In addition, there is no 
evidence of ankylosis (DC 5214).  Consequently, a compensable 
rating for residuals of a right wrist fracture, to include 
arthritis, is not warranted.  See 38 C.F.R. § 4.71a, DCs 
5003, 5010, 5214. See also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

From September 11, 2008

For the time period from September 11, 2008, the September 
2008 VA examination report reveals decreased range of motion 
of the right wrist; however, there has been no competent 
medical evidence of the range of motion of the right wrist 
dorsiflexion being less than 15 degrees or palmar flexion 
limited in line with forearm as required for a compensable 
rating under DC 5215.  As the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 pct was applied 
for each such major joint affected by limitation of motion.  
See 38 C.F.R. § 4.71a, DC 5003 (2009).  Hence, the Board will 
not disturb the RO's 10 percent rating effective September 
11, 2008.  

The Board has considered whether an increased rating would be 
warranted under an alternative diagnostic code.  As the 
Veteran is already assigned a 10 percent disability rating, 
which is also the maximum under DC 5215, a rating under that 
criterion would not serve to increase the Veteran's current 
rating.  In addition, there is no evidence of ankylosis (DC 
5214) and no X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations to warrant a 20 percent rating 
under DC 5003.  Therefore, for the time period from September 
11, 2008, a disability rating in excess of 10 percent for 
residuals of a right wrist fracture, to include arthritis, is 
not warranted.  


2.  History of Tinea Cruris/Pedis, Onychomychosis

The Veteran was assigned an initial noncompensable rating for 
his service-connected history of tinea cruris/pedis, 
onychomychosis, pursuant to 38 C.F.R. § 4.114, DC 7813 
(2009), effective August 12, 2003.  In an August 2009 
decision, the RO reclassified the Veteran's service-connected 
skin disorder and assigned an increased rating of 10 percent, 
pursuant to 38 C.F.R. § 4.114, DC 7806 (2009), effective 
September 9, 2008.

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or 
painful scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of inguinal 
area (jock itch), tinea cruris): 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), 
See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2009).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications 
for benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, that rating criteria will not be 
addressed at this time.

Factual Background and Analysis

In a December 2003 VA podiatry examination report, the 
Veteran complained of bilateral "jungle rot" and that his 
right big toenail which was removed in Saigon.  He stated it 
did not hurt him but that the nail is thick and difficult to 
cut.  Upon examination, the examiner noted that there was no 
sign of interdigital fungal infection, the skin was supple 
and well hydrated, the right hallux nail was thick with two 
small .5 cm scars extending proximally from eponychial fold 
consistent with prior nail surgery, and the nail was not 
tender.  The podiatrist diagnosed dystrophic nail, possibly 
caused by old avulsion/removal, which was relatively 
asymptomatic but difficult to cut. 

In a December 2003 skin examination, the Veteran complained 
that during the summer he experienced occasional itching and 
an occasional small fissure on the groin, but that he used no 
treatment.  Upon examination, the examiner noted that the 
skin was normal, with a slight thickening of the skin on the 
left side of the penis.  The examiner diagnosed history of 
tinea cruris, history of tinea pedis, history of 
onychomycosis with removal of the right great toenail and 
resultant deformity, and lichen simplex chronicus of the 
penis. 

In a September 2008 VA skin examination, the Veteran stated 
that for the past five to six years he has not been using any 
treatment neither for his groin nor for his feet and has not 
been seen by any physician for this problem.  Upon 
examination, the examiner found no active rash, mild 
hyperpigmentation macule on the left groin and on the left 
side of the scrotum, about 1 cm in size on the left side, and 
a 1 cm rounded patch on the scrotum also.  The examiner 
further noted that examination of the feet showed that the 
left foot was completely normal, and the right foot showed 
dystrophic dark hypertrophic toenails including the right big 
toenail and the found toenails on the right side.  The 
examiner indicated that dermatophytosis of the toenails was 
evidenced on the right foot more than left.  The examiner 
reported there were no diagnostic skin tests and no color 
photos taken for this problem, and that the Veteran had not 
been using any treatment for the last five years for either 
the groin or the feet.  The examiner opined that this 
constituted 10 percent of the boy surface area, and 0 percent 
of the exposed body surface area.  She noted no crustation, 
no disfigurement, and some thickening o the toenails with 
discoloration of the nails on the right foot, with no 
functional impairment secondary to the problem.  

Prior to September 9, 2008

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a compensable rating for the Veteran's 
service-connected history of tinea cruris/pedis, 
onychomychosis, have not been met during this time period.  
The Board has considered rating criteria related to scars, 
but finds that they are not applicable to the Veteran's 
service-connected history of tinea cruris/pedis, 
onychomychosis.  In the December 2003 VA examination report, 
the Veteran's scars from tinea cruris/pedis, onychomychosis, 
was noted as small and nontender.  The diagnostic criteria 
that applies to scars of the head, face, or neck, or that 
cover an area far greater than the area of the Veteran's 
scar, are factually inapplicable to this case, and a 
compensable rating under these Diagnostic Codes is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (effective August 30, 2002).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Furthermore, because the Veteran's service-connected skin 
disorder has not required more than a topical medication, a 
compensable rating under Diagnostic Code 7806 is likewise not 
warranted.  Consequently, the assignment of a compensable 
rating for history of tinea cruris/pedis, onychomychosis, is 
not warranted under the applicable rating criteria for the 
time period prior to September 9, 2008.

From September 9, 2008

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a rating in excess of 10 percent for the 
Veteran's service-connected history of tinea cruris/pedis, 
onychomychosis, have not been met during this time period.  
In the September 2008 VA examination report, the examiner 
noted that the Veteran's skin disorder constituted 10 percent 
of the body surface area, and 0 percent of the exposed body 
surface area.  At no time did the Veteran's skin disorder 
constitute 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period warranting a 20 
percent evaluation.  Consequently, the assignment of a rating 
in excess of 10 percent for history of tinea cruris/pedis, 
onychomychosis, is not warranted under the applicable rating 
criteria for the time period from September 9, 2008.  

The Board has considered rating criteria related to scars, 
but finds that they are not applicable to the Veteran's 
service-connected history of tinea cruris/pedis, 
onychomychosis.  Because the criteria apply to scars that 
involve disfigurement of the head, face, or neck; or that 
cover an area far greater than the area of the Veteran's 
scar, which was shown at most to be less than one centimeter, 
a compensable rating under these Diagnostic Codes is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (effective August 30, 2002).  
Therefore, the assignment of a rating in excess of 10 percent 
for history of tinea cruris/pedis, onychomychosis, is not 
warranted under the applicable rating criteria for the time 
period from September 9, 2008.  

All Increased Rating Claims

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial compensable evaluation for 
residuals of a right wrist fracture prior to September 11, 
2008, for a rating excess of 10 percent from September 11, 
2008, for entitlement to an initial compensable evaluation 
for a skin disorder prior to September 9, 2008, and in excess 
of 10 percent from September 9, 2008, must be denied.  The 
Board has considered additional staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Finally, the Board has considered whether the Veteran's 
residuals of a right wrist fracture and skin disorder 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) is denied.

2.  Entitlement to an initial compensable rating for 
residuals of a fractured right wrist prior to September 11, 
2008 is denied. 

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right wrist from September 11, 2008 
is denied. 

4.  Entitlement to an initial compensable rating for history 
of tinea cruris/pedis, onychomychosis (claimed as jungle rot) 
prior to September 9, 2008 is denied.

5.  Entitlement to a rating in excess of 10 percent for 
history of tinea cruris/pedis, onychomychosis (claimed as 
jungle rot) from September 9, 2008 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


